IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENN CLEANING SERVICES, INC                : No. 541 MAL 2021
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
GAP PROPERTIES, LLC AND JOHN               :
CAIRO                                      :
                                           :
                                           :
PETITION OF: JOHN CAIRO                    :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.